¿Está protegido por la cláusula de inmunidad parlamen-taria el ex investigador especial del Senado, el Lie. Héctor Rivera Cruz, de ser compelido a comparecer a la vista de reapertura del proceso disciplinario del Sr. Ángel Figueroa Vivas que se ventila ante un Comisionado Especial de este Tribunal? En el caso de autos el licenciado Rivera Cruz nos solicita que revisemos la decisión del Comisionado Especial que denegó su petición de que se dejara sin efecto su citación al amparo de la Cláusula de Inmunidad Parla-mentaria de nuestra Constitución. Revocamos.
HH
El Sr. Ángel Figueroa Vivas solicitó que se expidiese una citación al Lie. Héctor Rivera Cruz para que compare-*560cíese a prestar testimonio en el caso de reapertura de su procedimiento disciplinario que en la actualidad pende ante este Tribunal y se ventila ante el Comisionado Especial, Hon. Abner Limardo Sánchez. Adujo que dicha com-parecencia era indispensable para demostrar la existencia de alegada prueba exculpatoria o favorable que le fue ocul-tada durante el procedimiento disciplinario original en su contra, que culminó en su separación permanente de la abogacía el 21 de febrero de 1991. In re Colton Fontán, 128 D.P.R. 1 (1991). Expresó que dicha prueba serviría para demostrar que no era responsable de los cargos disciplina-rios imputados.
Rivera Cruz acudió ante nos y solicitó que se dejara sin efecto la citación. Argumentó que, debido a la naturaleza del recurso, cualquier testimonio relevante que él pudiese ofrecer versaría sobre sus gestiones como investigador especial senatorial de los sucesos del Cerro Maravilla. Sobre dichas gestiones invocó la Cláusula de Inmunidad Parla-mentaria consagrada en la Sec. 14 del Art. Ill de la Cons-titución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Inicialmente declinamos intervenir en esa etapa, sin peijuicio de que reproduciese su solicitud ante el Comisio-nado Especial. Realizado ese trámite, el Comisionado Especial denegó el pedido de Rivera Cruz y le ordenó compa-recer, por entender que el derecho de Figueroa Vivas a presentar prueba en apoyo de su solicitud de reapertura debía prevalecer sobre la inmunidad legislativa.
Rivera Cruz nos solicitó que revisáramos esa determinación. Interinamente dejamos en suspenso su ci-tación hasta tanto adjudicásemos el asunto, y ordenamos al Procurador General, a Figueroa Vivas y a Rivera Cruz exponer sus respectivas posiciones en torno al plantea-miento sobre inmunidad parlamentaria. Resolvemos.
*561II
Recientemente, en Pres. del Senado, 148 D.P.R. 737 (1999), analizamos los contornos de la Cláusula de In-munidad Parlamentaria de nuestra Constitución. Alil ad-vertimos que su alcance es amplio y que responde a la ne-cesidad de garantizar la independencia de la Rama Legislativa frente a los otros poderes del Gobierno, fortale-ciendo de ese modo el sistema de separación de poderes en el que descansa nuestra arquitectura constitucional de go-bierno democrático. Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984).
Expresamente reconocimos que la Cláusula de Inmuni-dad Parlamentaria, además de consagrar un derecho de inmunidad sustantiva que cobija los actos legislativos legi-timos de los miembros de la Asamblea Legislativa, ofrece la protección, en calidad de privilegio evidenciario, contra todo requerimiento compulsorio ante cualquier otro foro que no sea el legislativo. Aclaramos, también, que el crite-rio al determinar el alcance de la Cláusula de Inmunidad Parlamentaria en su dimension evidenciaria es el mismo que en su vertiente de inmunidad sustantiva. Es decir, el privilegio protege solamente aquellas comunicaciones que forman parte del proceso legislativo legItimo. Pres. del Se-nado, supra.
La inmunidad legislativa se extiende a toda acti-vidad legislativa legItima, independientemente de si el titular del privilegio es en el presente o fue en el pasado miembro de la Asamblea Legislativa de Puerto Rico. El factor determinante es si la conducta en que incurriO o las expresiones que hizo se realizaron mientras el titular per-tenecla a la Asamblea Legislativa y estaba en el desem-peño de sus funciones. Pres. del Senado, supra; Miller v. Transarnerican Press, Inc., 709 F.2d 524 (9no Cir. 1983). Una vez determinado que dicha actividad forma parte de *562una actividad legislativa legítima, el funcionario no puede ser cuestionado en ningún otro foro, y tal prohibición es absoluta. Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1975); Doe v. McMillan, 412 U.S. 306 (1973); United States v. Brewster, 408 U.S. 501 (1972).
Jurisprudencialmente también hemos establecido que la inmunidad parlamentaria se extiende a los ayudantes legislativos cuando sus actuaciones son parte del proceso legislativo, siempre y cuando hubiesen gozado de inmunidad de haberlas realizado el propio legislador; lo importante es el acto, no quien lo lleva a cabo. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Gravel v. United States, 408 U.S. 606 (1972).(1)
Aunque el privilegio de inmunidad parlamentaria puede ser renunciado por uno de los miembros de la Asamblea Legislativa, tal renuncia debe ser explícita e inequívoca, y sólo puede afectar la situación particular de dicho miembro. La renuncia no puede comprometer el privilegio que ampara a la Legislatura como Cuerpo. United States v. Helstoski, 442 U.S. 477 (1979). Respecto a la posibilidad de que la propia Asamblea Legislativa renuncie a dicho privilegio a nombre de sus miembros, ello requiere que se haga mediante expresión legislativa clara e inequívoca. íd., págs. 491-494.
h=H I — i I — i
A la luz de este trasfondo doctrinal, evaluamos el pedido de Rivera Cruz de que no puede ser compelido a compare-cer a la vista de reapertura del proceso disciplinario de *563Figueroa Vivas por estar protegido por el privilegio eviden-ciario de la Cláusula de Inmunidad Parlamentaria.
No existe controversia de que Rivera Cruz fungió como investigador especial de la Comisión de lo Jurídico del Senado durante la investigación de los sucesos en el Cerro Maravilla. En esa capacidad, dirigió y coordinó la investigación que llevó a cabo la Comisión de los Jurídico del Senado al amparo de una facultad investigativa, parte esencial del proceso legislativo. Pres, del Senado, supra; Romero-Barceló v. Hernández-Agosto, 75 F.3d 23 (1er Cir. 1996).
Un examen de las actividades llevadas a cabo por Rivera Cruz como investigador especial senatorial demuestra que de haber sido realizadas directamente por los legisladores miembros de la Comisión de lo Jurídico del Senado, éstos estarían inmunes de testificar en un procedimiento como el que nos ocupa, pues el privilegio de inmunidad legislativa abarca toda actividad legislativa en el hemiciclo y las comisiones, incluso los procesos de deliberación, comunicación, investigación, información y todos aquellos actos necesarios para el desarrollo del quehacer legislativo. Vélez Ramírez v. Colberg Ramírez, 117 D.P.R. 873 (1986); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983).
En estas circunstancias, no cabe duda de que el privile-gio de inmunidad legislativa subsiste y protege a Rivera Cruz en el desempeño de sus pasadas actividades como investigador senatorial, por lo cual no puede ser compelido a comparecer ante el Comisionado Especial. Dicho privile-gio subsiste en toda su fuerza y vigor, aunque Rivera Cruz ya no forme parte de la estructura investigativa del Senado.
*564IV
Esta conclusión no queda afectada por el hecho de que el Senado nos remitiese un informed(2) sobre las actuaciones de Figueroa Vivas que dicho Cuerpo entendía que consti-tuían violaciones a los cánones de ética profesional. Ese trámite no configura ni constituye una renuncia del Se-nado al privilegio de inmunidad parlamentaria.
Cabe recordar que el Senado realiza, en el descargo de sus funciones legislativas, numerosas investigaciones a través de sus Comisiones permanentes o especiales. Como parte de dichas investigaciones, el Senado tiene la facultad de referir los asuntos que investiga a la instrumentalidad gubernamental o al poder constitucional con autoridad para atenderlos. Resolver que tales trámites implican una renuncia de la Asamblea Legislativa al privilegio de inmunidad parlamentaria, anularía precisamente una de sus prerrogativas más importantes: la investigación legislativa. Reiteramos que para que exista tal renuncia es menester que sea explícita e inequívoca, y sólo a considerarse en circunstancias extraordinarias, previa legislación al respecto. United States v. Helstoski, supra.
Por los fundamentos expuestos, se deja sin efecto la ci-tación del Comisionado Especial que ordenó la compare-cencia del Ledo. Héctor Rivera Cruz a los procedimientos de reapertura del caso disciplinario del señor Figueroa Vivas.

Se dictará la sentencia correspondiente.

El Juez Presidente Señor Andréu García y la Juez Aso-ciada Señora Naveira de Rodón se inhibieron. El Juez Aso-ciado Señor Rebollo López no interviene. El Juez Asociado Señor Fuster Berlingeri no intervino.

 En la jurisdicción federal, la Corte de Distrito Federal para el Distrito de Puerto Rico resolvió específicamente que un investigador de una Comisión Especial está protegido por la Cláusula de Inmunidad Parlamentaria, con relación a su par-ticipación y sus gestiones en tal capacidad. Romero-Barceló u. Hernández-Agosto, 75 F.3d 23, 31 (1er Cir. 1996).


 Los documentos que acompañaron el informe fueron recopilados por el Ledo. Héctor Rivera Cruz.